Citation Nr: 0213419	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  98-21 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine claimed as joint pain, to include 
consideration as due to an undiagnosed illness.

2.  Entitlement to service connection for constipation, to 
include consideration as due to an undiagnosed illness.

3.  Entitlement to service connection for diarrhea, to 
include consideration as due to an undiagnosed illness.

4.  Entitlement to service connection for upper and lower 
gastrointestinal disorders (GI), to include consideration as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
August 1995.  He served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Wichita, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran's arthritis of the cervical spine is the 
result of a diagnosed condition. 

2.  There is no medical evidence of a causal link between the 
veteran's cervical spine arthritis and any incident of 
service.

3.  There is no competent medical evidence of a disability 
manifested by constipation.

4.  There is no competent medical evidence of a disability 
manifested by diarrhea.

5.  There is no competent medical evidence of disabilities of 
the upper and lower GI.



CONCLUSIONS OF LAW

1.  The veteran's right shoulder disability was not incurred 
in or aggravated by service, nor is it due to an undiagnosed 
illness.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2001).

2.  Service connection for a disability manifested by 
constipation is not warranted.  38 U.S.C.A. §§  1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.317 (2001).

3.  Service connection for a disability manifested by 
diarrhea is not warranted.  38 U.S.C.A. §§  1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.317 (2001).

4.  Service connection for disabilities of the upper and 
lower GI is not warranted.  38 U.S.C.A. §§  1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Introduction

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 State. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126, (West Supp. 2002); see 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. 
Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding 
that only section 4 of the VCAA, amending 38 U.S.C. § 5107, 
was intended to have retroactive effect).  The VCAA provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; VA 
examination dated June 1997.  No additional pertinent 
evidence has been identified by the veteran. 

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform of 
him what evidence and information VA would obtain and what 
evidence and information he must provide.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45, 620, 45, 630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In several documents issued over the course of development of 
this claim, the veteran was notified of the information and 
evidence necessary to substantiate his claim, and he has been 
informed of what information and evidence would be obtained 
by VA and what information and evidence he needed to provide.  
In a letter of April 1997, the RO notified the veteran of the 
requirements for establishing a claim for compensation based 
on disability resulting from an undiagnosed illness related 
to Persian Gulf War Service.  In that letter, the RO 
explained the kinds of evidence, both medical and non-
medical, that could be submitted in support of the claim.  In 
a statement of the case dated in November 1997, the RO 
notified the veteran of the specific laws and regulations 
applicable to the claim, and informed the veteran that VA had 
obtained service medical records and the report of a VA 
examination.  The RO also told the veteran that VA had 
attempted to obtain medical and non-medical evidence from 
K.M., a lay witness the veteran had identified in his 
application for compensation benefits.  In December 2001, the 
RO notified the veteran that his claim was being forwarded to 
the Board of Veterans' Appeals and that he could submit 
additional evidence within 90 days.  In July 2002, the Board 
arranged to have the veteran scheduled for a VA examination 
and notified the veteran that such arrangements had been 
made.

In response to the Board's request of July 2002, the veteran 
was scheduled for a VA examination, but the notice of the 
examination was undeliverable due to his failure to update 
his address with the VA.  Since the veteran failed to report 
to his scheduled VA examinations, evidence expected from 
these examinations which might have been material to the 
outcome of these claims could not be considered.  When a 
veteran seeking benefits fails to report to any scheduled 
examinations, VA had not duty to "turn up heaven and earth to 
find [him]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  
"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  In light of the 
veteran's failure to keep VA apprised of his whereabouts, 
additional efforts to notify and assist him are not 
warranted.

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2001; and which by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months. 38 C.F.R. § 3.317(a)(2), (3).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War. 38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).


II.  Arthritis cervical spine

Service medical records are negative for any complaint, 
treatment, or diagnosis of a cervical spine disability.  
Separation examination dated June 1995 noted normal clinical 
evaluation of the spine, other musculoskeletal.  

At his VA general medical examination dated in June 1997, the 
examiner noted tenderness over the right sternocleidomastoid 
muscle of the neck; flexion was to 30 degrees, extension was 
to 30 degrees, right lateral flexion was to 40 degrees, left 
lateral flexion was to 35 degrees, right rotation was to 50 
degrees, left rotation was to 45 degrees.  X-rays showed 
minimal vertebral marginal spurring at the mid aspect of the 
c-spine.  Study otherwise within normal limits.

In light of the above, it is found that the preponderance of 
the evidence is against service connection for arthritis of 
the cervical spine on either a direct basis or under the 
provisions for Persian Gulf claims.

The claim for service connection for a disability resulting 
from an undiagnosed cervical spine disability must be denied, 
as the claimed manifestations of the disability are 
attributable to the diagnosed condition, arthritis of the 
cervical spine.  In absence of an undiagnosed cervical spine 
disability, there is no basis for the claim under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

In addition, to the extent that the veteran is claiming 
service connection for arthritis of the cervical spine on a 
direct basis, there is no medical evidence that the veteran's 
current disability had its onset in service.  Indeed, there 
is nothing in the claims file, other than the veteran's own 
contentions, which would tend to establish that his current 
cervical spine arthritis is related to his active military 
service.  There were no subjective complaints noted by the 
examiner at the June 1997 VA examination concerning the 
veteran's arthritis of the cervical spine.  X-rays showed 
minimal vertebral marginal spurring at the mid aspect of the 
c-spine, otherwise study was within normal limits.

The sincerity of the veteran's belief in this claimed causal 
connection is not doubted.  However, as the veteran has not 
been shown to be a medical expert, he is not qualified to 
express an opinion regarding any medical causation of his 
cervical spine arthritis.  As it is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to diagnosis and 
causation, Jones v. Brown, 7 Vet. App. 134, 137 (1994), the 
veteran's lay opinions cannot be accepted as competent 
evidence to the extent that they purport to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Thus, it is found that the veteran's 
contention that his arthritis of the cervical spine is 
related to service cannot be accepted as competent evidence.


III.  Disabilities manifested by constipation, diarrhea, and 
upper and lower GI problems

Service medical records are negative for any complaints, 
treatment, or diagnoses of disorders involving constipation, 
diarrhea, or the upper and lower GI.  Separation examination 
dated June 1995 noted normal clinical evaluation of the 
abdomen and viscera.  

At his VA general medical examination dated in June 1997, the 
veteran reported loose and watery bowel movements.  The 
examination showed the abdomen to be within normal limits.  
Under diagnoses the examiner noted alternating loose and 
watery bowel movements; abdominal gas and bloating.

The above findings disclose that there is no medical evidence 
establishing that the veteran suffers from disabilities 
manifested by constipation, diarrhea, and upper and lower GI 
problems.  Service medical records are negative for any of 
these disorders or symptoms and the VA examiner in June 1967 
did not diagnose any disabilities manifested by these 
symptoms.  The examiner diagnosed alternating loose and 
watery bowel movements and abdominal gas and bloating, but 
there was no diagnosis of a chronic condition, which could be 
attributed to any disorder.  

In the absence of proof of present disabilities there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Veterans 
Appeals (Court) stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there can be no valid claim for service 
connection.  Id.


ORDER

Entitlement to service connection for arthritis of the 
cervical spine is denied.

Entitlement to service connection for disability manifested 
by constipation is denied.

Entitlement to service connection for disability manifested 
by diarrheais denied. 

Entitlement to service connection for disability resulting 
from upper and lower GI problems is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

